DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 8/19/22 has been accepted and entered.  Accordingly, Claims 1, 8, and 15 have been amended.  
Claims 6, 13, and 19 are cancelled. 
Claims 1-5, 7-12, 14-18, and 20 are pending in this application. 
In view of the terminal disclaimer, the previous double patenting rejection to claims 1, 3-4, 6-7, 8, 12-14, 15-17, and 19-20 has been withdrawn.  
In view of the amendment, “wherein the further vehicle is a member of a different platoon, and wherein transmitting the request to join the platoon comprises transmitting the request to a platoon management entity for the different platoon” incorporating subject matter of now cancelled claims 6, 13, and 19, the previous rejections to claims 1-5, 8-12 and 15-18 under 35 U.S.C. 103 are withdrawn.  

Allowable Subject Matter
Claims 1-5, 7-12, 14-18, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “wherein the further vehicle is a member of a different platoon, and wherein transmitting the request to join the platoon comprises transmitting the request to a platoon management entity for the different platoon” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Basu Mallick et al. (U.S. Patent Application Publication No. 2020/0113015), which is directed to determining V2X resources based on interest indications for V2X communications on more than one radio access technology; and teaches that a vehicle platooning enables vehicles to dynamically form a platoon of vehicles travelling together; UE camped on a certain cell and using mode-2 resources reselect to another cell of the same or of a different RAT in response to a change in a running V2X application; UE capable of performing V2X communication in both NR and LTE; 
Hashimoto et al. (U.S. Patent No. 6,356,820), which is directed to processional travel control apparatus; and teaches that the leading vehicle in a second vehicle group, which travels in a second procession independently from a first vehicle group traveling in a first procession, comprises a device for sending a request to join the first procession to the leading vehicle in the first procession (col. 3, lines 13-18); 
Schubert et al. (U.S. Patent No. 9,940,840), which is directed to smart platooning of vehicles; and teaches that a platoon management apparatus determines whether to permit a second platoon of multiple vehicles to join the platoon of vehicles (col. 3, lines 29-34); and
Adenwala et al. (U.S. Patent Application Publication No. 2021/0303137), which is directed to computer-assisted or autonomous driving vehicles social networks; and teaches that CA/AD vehicle invites other proximate CA/AD vehicles to join an existing platoon where an automobile platoon comprises two or more vehicles travelling as a group. 



None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the further vehicle is a member of a different platoon, and wherein transmitting the request to join the platoon comprises transmitting the request to a platoon management entity for the different platoon” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414